DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: because it does not reflect the current status of all related patent applications.  
Appropriate correction is required.
Claim Interpretation
As to the term “uniform” employed in claims 11 and 14, it is presumed to mean that the distance value between holes (that do not move) and thickness value, respectively are constant, the same, and do not vary/change. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear which/what thickness is being referenced by the phrase “the thickness” in paragraph 4. 
Claim 1 recites the limitation "each of the holes of the array of holes of the flexible sheet " in paragraph 4 and “the array of holes in the flexible sheet” in paragraph 5.  There is insufficient antecedent basis for this limitation in the claim. There is no flexible sheet comprising any holes nor having any holes in the flexible sheet previously claimed. 
As to claim 1, it is unclear what is structurally mean by the phrase “in association with” because the phrase does not provide for nor require any structural connection between the array pipette tips and a corresponding hole….
As to the last paragraph of claim 1, it is unclear how the pipette tips can be recited as “remain adhered to the flexible sheet...” because there is no limitation previously provided for that requires the array of pipette tips to be adhered to the flexible sheet (by any specific means/mechanism nor at any specific location of the flexible sheet). Furthermore, it is noted that the recitation is based on a condition as indicated by the “upon flexion…” clause. The claims are directed to an apparatus, not a method. There is no requirement for the flexible sheet to be ever flexed. However, one (an owner, user, possessor, purchaser, etc. of the claimed apparatus) can choose to flex the sheet however one desires including to an extent and by any desired means such that the tips are released from, no longer adhered, to the sheet. 
As to claims 1-4 and 10, it is unclear what is structurally meant by the terms “proximal” and “distal” because the claim do not provide any structural relative basis (connectivity nor location) between any structures to determine what is considered such. 
As to claim 2, it is unclear what structurally constitutes a proximal region and a distal region because such are not structurally defined in the claim. There is no structural basis provided for in the claim as to determine what is considered “proximal” and “distal”. Further, there is no indication as what is structurally considered a “region” because the claim does not provide for any relative structural basis and/or structural boundaries such as to distinguish such “regions”. Furthermore, it is unclear what is the structural nexus of the proximal region terminus, and proximal and distal openings relative to other and the respective regions because  the claim does not provide for any relative structural nexus (location nor connectivity) of such.  One can refer to any location of the pipette tips by as being equivalent to the terms which are not structurally defined. 
Claim 3 recites the limitation "the center of the corresponding hole of the array of holes of the flexible sheet" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "each of the holes of the array of holes of the flexible sheet on the second surface of the flexible sheet".  There is insufficient antecedent basis for this limitation in the claim. No holes are previously claimed as being on the second surface. Furthermore, it is unclear how a hole could be “on” any surface. It appears as if the holes are through-holes and are not on any surface. 
As to claims 5-6, it is unclear what the pronouns “thereof” and “it” are meant to reference. Furthermore, it is noted that term “portion” is not structurally defined in the claims. See prior remarks directed to the term, “region”. 
In claim 5, it is unclear what is the structural nexus of “an exterior surface of…” and the prior “an exterior surface” of claim 2. As to the last paragraph of claim 5, it is unclear what is structurally meant by the term “retains”. It is presumed, that applicant intends for an “inference fit” to be present between the exterior surface of the pipettes and the hole edge of the holes. If so, then it is suggested that the claim be amended to clearly provide for such. 
Claim 6 recites the limitation "the difference by subtraction between the diameter or the effective diameter of each of the holes of the array of holes of the flexible sheet (X) and the outer diameter of the pipette tip exterior surface in contact with the hole edge".  There is insufficient antecedent basis for this limitation in the claim. It is noted that the claims are directed to an apparatus not a method of determining any values/calculations. The difference in the values of the diameters of the tips and holes will remain the same regardless if the tips and holes are engaged or not. Therefore, reciting “when” such difference (X-Y) is determined does not further structurally limit the apparatus.  
As to claim 11, it is unclear what is structurally meant by “adjacent” because the term is not defined in the claim. The term does not provide for any specific structural nexus between any holes. The term is relative/subjective. What may be considered as “adjacent” to one person may not be considered as such to another and vice versa.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-10, 14-15  of U.S. Patent No. 10,730,053. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompasses the scope of the instant claims, discloses the same or structural equivalents as that provided for in the claims.
Claims 1-9 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, 21-23, and 25-28  of U.S. Patent No. 10,137,453. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompasses the scope of the instant claims, discloses the same or structural equivalents as that provided for in the claims.
Claims 1-9, 12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, and 16 14  of U.S. Patent No. 10,258,992. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompasses the scope of the instant claims, discloses the same or structural equivalents as that provided for in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timpson et al. US 2008/0240999 in view of Motadel, US 2010/0089938; US 2009/0255949; or US 8,460,622.
Timpson discloses a pipette tip device comprising a tray 5 with a plate comprising top 35 and bottom 40 surfaces and an array of holes 30 comprising an edge and a reloading tray 120 (sheet including first and second surfaces) including top 140 and bottom 142 surfaces, and an array of holes 130 (circular holes that are the same as a uniform thickness of the sheet, each having a hole edge and a diameter that is less than a diameter of the tips 10 claims 5-9, 12, 14) that receive and store pipette tips 10 (array of pipette tips comprising an exterior surface, interior surface, proximal and distal region, proximal region terminus, and proximal and distal openings claim 2) frictionally fit (adhered to the sheet via interference fit claims 4-5) into the holes 130 and the tips  and holes 130 (are concentric claim 3)  are aligned with holes 30 . The bottom surface of the loading tray is placed in contact with the upper surface of the plate of the tray 5 and the pipette tips extend through the array of holes in the plate and sheet. (Figures 5-6; paragraphs 0044-48).
In FIG. 3, resulting in ninety-six (96) apertures 30 that are capable of receiving ninety-six pipette tips 10 (claim 11). (paragraph 0040; Figures 2 and 5). 
Timpson discloses that holes can be in the shape of a circle, although it will be the holes can be of other shapes, such as oval, substantially square and the like (not circular, claim 13). (paragraph 0038).
Timpson does not specify that the sheet 120 is flexible nor a sheet thickness being about 0.005 inches to about 0.015 inches.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness.
Timpson et al. disclose the optimal dimensional relationships for the parts of the exemplary embodiment of the invention can be varied in size, materials, shape, configurations, form, function and manner of operation. The optimal dimensional relationships, use and assembly that are readily apparent to those skilled in the art. 
(paragraph 0068).
	Motadel disclose pipette tip device comprising loading block 26 (rack); a plate having upper and lower surfaces fixed to the block that includes channels 34; (Figures 1, 4, 5, 8); a plate 28 (sheet) includes a plurality of the restrictive apertures 32 (holes) in an array; and an array of pipette tips retained in the holes of the sheet 28.
The restrictive apertures 32 of the barrier plate 28 include holes through the barrier plate 28 that may have an inner transverse dimension sized and configured to have a mechanical fit or engagement having an interference fit (friction) with the major outer transverse dimension 46 of the pipette tips 20 that are to be used with the device. For some embodiments, this interference fit may have an interference of up to about 0.003 inches, more specifically, up to about 0.002 inches. (paragraph 0072-73).
The barrier plate 28 may be made from suitable metal, such as aluminum, or polymers such as polypropylene, polycarbonate, polyethylene, polystyrene, polyurethane and the like as well as any other suitable polymers that may be molded, thermoformed or the like. (paragraph 071,  same flexible material, claims 15-16 ). The device further includes other structures that could be employed for alignment, including an alignment housing 12. (paragraph 0062-0063). 
Motadel discloses restrictive apertures and proximal alignment members having regular spacing about 9 mm. (paragraph 0015; ). The barrier plate 28 may have a thickness of about 0.05 inches to about 0.3 inches, more specifically, about 0.1 inches to about 0.25 inches. (paragraph 071).
It would have been within the common sense, routine skill, of predictable results, and an obvious matter of design choice before the effective filing date of the claimed invention to manufacture the plate to have a center-to-center spacing and thickness within the claimed range for conventional known processes such as molding, etching, cutting, and other known fabrication processes would allow one to produce a plastic/polymer structure of such a thickness, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timpson in view of Motadel as applied to claims 1-9 and 11-16 above, and further in view of Arnold et al., US 2003/0129089.
Timpson in view of Motadel does not disclose the tips as comprises ribs.
Arnold et al. provided with circumferentially spaced axially extending ribs 17. In the embodiment shown, the lower ends of the ribs 17 engage the upper face of the support surface 12 of the tip holder 10.
It would have been within the common sense, routine skill, of predictable results, and an obvious matter of design choice before the effective filing date of the claimed invention to modify the pipette tips of the teaching of Timpson in view of Motadel to include ribs to provide structural support and alignment of the tips on the surfaces of the sheet as taught by Arnold et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rethwisch; Hanna et al. discloses a device for holding pipette tips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798